 DECISIONS OF NATIONAL LABOR RELATIONS BOARDComplete Auto Transit and Thomas H. ComptonTeamsters Local 528, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen andHelpers of America and Thomas H. Compton.Cases 10-CA-15168 and 10-CB-3192August 6, 1981DECISION AND ORDEROn September 9, 1980, Administrative LawJudge Howard I. Grossman issued the attachedDecision in this proceeding. Thereafter, Respond-ent Union filed exceptions and a supporting brief.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, ' andconclusions2of the Administrative Law Judge andto adopt his recommended Order.3ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that Respondent Complete AutoTransit, Atlanta, Georgia, its officers, agents, suc-cessors, and assigns, and Respondent TeamstersLocal 528, International Brotherhood of Teamsters.Chauffeurs, Warehousemen and Helpers of Amer-ica, Atlanta, Georgia, its officers, agents, and repre-sentatives, shall take the action set forth in the saidrecommended Order, except that the attached no-tices are substituted for those of the AdministrativeLaw Judge.CHAIRMAN FANNING, dissenting:I would dismiss the complaint. There is no indi-cation or suggestion of discrimination here in theselection of stewards, nor is any illegality argued in'Respondent Union has excepted to certain credibility findings madeby the Administrative Law Judge. It is the Board's established policy notto overrule an administrative law judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect. Standard Dry Wall Prod-ucts, Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). Wehave carefully examined the record and find no basis for reversing hisfindings.2 The Administrative Law Judge concluded, and we agree, that Re-spondents unlawfully accorded superseniority to steward Charles L.Christian for purposes other than layoff and recall without adequate justi-fication. In adopting this conclusion, however, we do not rely on the factthat Christian later was defeated in a bid for a renewed term as steward.nor on the Administrative Law Judge's finding that Christian had shosnsa "disinclination" to perform union duties on his own time Additionally,in agreeing that Respondents have failed Io offer adequate justificationfor the grant of superseniority here, we do tlot rely oni tle AdministrativeLaw Judge's findings concerning Christian's own motivation for biddingon the rail leadman job, as opposed to the reasons proffered bh Respond-ents for allowing him to use superseniority in making that hid.3 Member Jenkins would provide interest on the backpay award in ac-cordance with his partial dissent in Ollmpii Medic-al Corporuaton. 251)NLRB 146 (11980).257 NLRB No. 88Christian's exercise of a steward's superseniorityother than encouraging or rewarding service as asteward. That, as I explained in my dissenting opin-ion in Dairylea Cooperative Inc., 219 NLRB 656,661 (1975), is a matter of substantial, legitimate in-terest to a labor organization and is consistent withthe interests of all unit members, union and non-union alike.APPENDIX ANOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL. LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT grant superseniority to aunion steward for job preferences or otherbenefits for purposes not limited to layoff andrecall, without adequate justification.WE WILL NOT discriminate against ThomasH. Compton, or any other employee, in assign-ing jobs, or in any other term or condition ofemployment, other than layoff and recall,without adequate justification to a union ste-ward when such steward does not in fact havetop seniority in terms of length of employ-ment.WE WILL. NOT in any like or related mannerinterfere with, restrain, or coerce employees inthe exercise of their rights protected by Sec-tion 7 of the Act.WE W.I.i, jointly and severally with theUnion, pay Thomas H. Compton any earnings,plus interest, he lost as a result of awardingthe rail leadman job to a union steward ratherthan to Compton, when he had actual top se-niority in terms of length of service.COMPLETE AUTO TRANSITAPPENDIX BNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WII.L NOT grant superseniority to aunion steward for job preferences or otherbenefits for purposes not limited to layoff andrecall, without adequate justification.WE Wll.. NOT cause or attempt to causeComplete Auto Transit to discriminate againstThomas H. Compton, or any other employee,by assigning any job, or any other term orcondition of employment, other than layoff630 COMPLETE AUTO TRANSITand recall, to a union steward when such ste-ward does not in fact have top seniority interms of length of employment.WE WILL NOT in any like or related mannerrestrain or coerce employees in the exercise oftheir rights protected by Section 7 of the Act.WE WILL, jointly and severally with Com-plete Auto Transit pay Thomas H. Comptonany earnings, with interest, he lost as a resultof awarding the rail leadman job to a unionsteward rather than to Compton, when he hadactual top seniority in terms of length of serv-ice.TEAMSTERS LOCAL 528, INTERNA-TIONAL BROTHERHOOD OF TEAM-STERS, CHAUFFEURS, WAREHOUSE-MEN AND HELPERS OF AMERICADECISIONSTATEMENT OF THE CASEHOWARD I. GROSSMAN, Administrative Law Judge:This case was heard at Atlanta, Georgia, on June 9,1980.1 The charges in both cases were filed on Novem-ber 2 by Thomas H. Compton, an individual (herein theCharging Party, or Compton), and the order consolidat-ing cases and complaint were issued on January 3, 1980,charging Complete Auto Transit (herein RespondentCompany) with violations of Section 8(a)(3) and (1) andSection 2(6) and (7) of the National Labor Relations Act,as amended (herein the Act), and Teamsters Local 528,International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America (herein Re-spondent Union), with violations of Section 8(b)(2) and(1)(A) and Section 2(6) and (7) of the Act. The primaryissue is whether Respondents, enforcing a superseniorityclause in a collective-bargaining agreement to whichboth were parties, violated the Act by granting job pref-erence to a union steward for the position of rail lead-man, instead of giving the position to the ChargingParty.Upon the entire record, including my observation ofthe demeanor of the witnesses, and after due considera-tion of the briefs filed by the General Counsel and Re-spondents, I make the following:FINDINGS OF FACTI. JURISDICTIONRespondent Company, a Michigan corporation with anoffice and place of business located at Doraville, Geor-gia, is engaged in the interstate transportation of auto-mobiles. During calendar year 1979, which is representa-tive of all times material herein, Respondent Companyreceived revenues in excess of $50,000 directly from theinterstate transportation of automobiles. Respondentsadmit, and I find, that Respondent Company is an em-'All dates are in 1979 unless otherwise stated.ployer engaged in commerce within the meaning of Sec-tion 2(2), (6), and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDRespondents admit, and I find, that Respondent Unionis, and at all times material herein has been, a labor orga-nization within the meaning of Section 2(5) of the Act.111. THE ALLEGED UNFAIR LABOR PRACTICESA. Summary of the Evidence1. Chronology of eventsRespondents are parties to a current collective-bar-gaining agreement which provides that one steward"shall be granted superseniority for purposes of layoffand recall and such other employment preferences asmay be useful in the performance of his duties as stewardas requested by the Union ...in writing." Supersenior-ity for the union steward was in effect for many yearswithout protest from union members.Charles L. Christian had been the union steward sinceabout 1965. Prior to August 1979, Christian receivedwarnings from the Company for allegedly excessive timespent on union business, and was docked for time spentin grievance meetings during working time off companyproperty. Christian filed a grievance in March 1979, as-serting company interference with his performance of hisduties as steward, and claiming additional pay for unionwork he was forced to do on his own time. The matterwent to arbitration, resulting in a ruling that the stewardwas not entitled to additional pay, but was entitled toreasonable time during working hours for union business.There were no complaints from union members aboutChristian's performance as steward, at this time.Christian's job in early 1979 was that of truck dockleadman. He worked on the first shift, from 7 a.m. until3:30 p.m. The Company operated a second shift, from 3p.m. until 11:30 p.m., and also a shift from 4 p.m. until12:30 p.m. for gate employees. There was a "junior yardsteward" working on the second shift, with authority toprocess grievances during working time in the absence ofthe "senior" steward.On about August 27, pursuant to the annual bid at Re-spondent Company's facility, Christian bid on the job ofrail leadman. Compton, who had natural seniority overChristian, also wanted this job, but was informed thatChristian as steward had bid on it. Compton had previ-ously been a rail leadman, and was working as a citytruckdriver at the time of the bid. He testified that hefiled a grievance with another steward over Christian'sgetting the rail leadman job, but was informed that therehad been no violation of the contract.Compton continued to work as a truckdriver afterChristian was given the rail leadman position, althoughhe had seniority to bid on a position as rail loader. In itsamended answer, Respondent Company argues that this"election should mitigate lost earnings, if any, to thatextent." In this connection, the parties stipulated thatfrom about September 2 to about November 1, Christian,as rail leadman, earned about $8,367.43; Compton as631 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtruckdriver earned about $7,225.42; while another em-ployee, A. A. Martin, earned about $7,918.64 as a railloader.According to another grievance filed by Compton onNovember 7, the employees replaced Christian as ste-ward with another employee on October 20. Comptonprotested that Christian's right to superseniority and therail leadman job should end, according to prior practice.Respondent Union's business agent and secretary-treasur-er, Jerry Cook, informed Respondent Company of thisfact. Although the Company initially relied on a contractclause providing for bids "once a year at or about modelchange," it later agreed with the Union to offer the railleadman job again, following normal seniority, and thejob was put up for bid on November 12.Cook testified that Compton did not bid on the jobeven then, and that it came back to Christian on his "nat-ural seniority." However, the witness stated that bids didnot go through his office, and that Compton could havebid without his knowledge. Christian said that he ob-tained the rail leadman job in November. However, healso said that he became a rail loader "sometime in De-cember." Compton, on the other hand, testified that hebid on the rail leadman job in November, obtained it,and held it for about 3 weeks "until they went to oneshift." (A letter from Cook to the Company requests pos-sible "rebidding of all jobs due to the major decline inbusiness.")2. Comparison of rail leadman and truck dockleadman jobsThe parties stipulated that "in either position of truckdock leadman or rail leadman, accessibility to other em-ployees depended upon the immediacy of the grievance;however, physical access to all yard employees wasavailable to each job, rail leadman or truck dock lead-man, except that tire and grease employees who workedin the shop were accessible only through telephone com-munication and messages." Management officials werepresent for both positions during the first shift, accordingto the stipulation.The parties further agreed on a description of the railleadman position, which "involved the setting up of pa-perwork for the loading of cars onto trilevel railcars.The leadman would insure that the right cars wereloaded on the right trilevel railcars. In performing hisduties, the leadman would inform the rail loaders of thelocation of the cars. The rail loaders would then go tothe cars and drive the cars onto the particular railcar."Rail loaders were also required to tie down the auto-mobiles to the railcars, and did this with two-man teamswhile the rail leadman directed the flow of automobilesonto the railcars.There were eight rail loaders and one rail leadmanprior to the 1979 annual bid, according to the parties.The rail leadman assisted in loading when the crew was"diminished," but on larger crews most of his time wasspent on paperwork and directions to the loaders. As theparties agreed, "the amount of cars loaded ranged be-tween 300 to 500 per day, and the rail crew finishedworking, depending upon the amount of cars loaded,anywhere from 10:30 a.m. to 2:00 p.m." Compensationwas based on the number of cars loaded, $2.80 per cardivided equally among the nine-man crew, plus an addi-tional 4 cents for the leadman, or about 31 cents per carfor each loader, and 35 cents for the rail leadman.Despite this agreement on the facts, the parties elicitedtestimony on the matters covered in the stipulation.Thus, Christian asserted that the rail leadman job pro-vided more access to employees than the job as truckdock leadman. He said that his work station was station-ary as rail leadman, and that the employees knew whereto find him to discuss grievances, whereas the truck dockleadman position was more mobile. Thus, in the latterjob, he walked "all over" the plant, getting cars. An em-ployee could file a grievance with him only if the former"knew where he was at." As a stationary rail leadman,however, he had access to six or eight "gate people"who "came by."On the other hand, according to Christian, the job ofthe "gate people" was to put cars "everywhere" on the15-acre plant, not at the truck dock, nor, apparently, atthe rail loading station. Business Agent Cook testifiedthat 15-20 percent of the employees were stationary, andwere not in vehicles going by the rail leadman work sta-tion.Christian also contended that his rail leadman job gavehim more time to devote to union business, since hiswork was finished between 10 a.m. and 1:30 p.m., and hestayed after work to talk to employees, including thosestarting on the 3 o'clock shift. In comparison, the truckdock leadman job had a fixed ending time, 3:30 p.m.Business Agent Cook claimed that the rail leadman jobhad "slack time," about "15 minutes every time they gotthrough loading one set of tri-levels." Compton, on theother hand, testified that there was no slack time whenhe served as rail leadman, except for breaks and lunch-time, and that he had no contact with other employees.Christian testified that breaks and lunchtimes both variedwith the rail crew depending on the workload, whereasbreaks for other plant employees came at 9 a.m., andlunch at 11:30 a.m.3. Steward Christian's "motivation"Christian stated that he was "losing pay" in the truckdock job, and that he "made up" this loss by biddinginto the rail leadman position. He agreed that he had asubstantial increase in income as a result of the transfer.As a truck dock employee he made $10 hourly, or $80for an 8-hour day. However, at the "piece rate" of 35cents per car in the rail leadman position, he could makeas much as $175 daily, loading 500 cars, and do it in lesstime. Compton put the matter succinctly. Asked why hebid on the rail leadman position, he answered, "For moremoney and short hours." Christian also conceded thatthe rail leadman position was physically less demandingthan the truck dock job.Nonetheless, Christian affirmed that his motivation inseeking the transfer was to become "more accessible" tothe employees, so that he could better perform his dutiesas steward. He believed that this was the accomplishedresult, in part because he stopped getting warnings fromthe Company about his union duties after the transfer.632 COMPLETE AUTO TRANSITHe felt that it was "beneficial to the people" to have"less animosity" between him and the Company.B. Factual AnalysisThe testimonial evidence is insufficient to establish thatthe rail leadman job allows an incumbent in that positiongreater access to employees than the truck dock leadmanjob, or that Christian actually utilized his transfer to therail job to improve his performance as a union steward.The argument based on the alleged superiority of astationary work station for the steward is inconclusive. If15-20 percent of the employees have stationary workstations, and do not drive vehicles past the rail leadman'sposition (as Business Agent Cook testified), then it wouldseem that having the steward in a mobile job such astruck dock leadman would be better for the employees,since it would give the steward access to all of the em-ployees instead of only some of them. Although Chris-tian testified that employees could discuss grievanceswith him only if they knew "where [he] was at," theymust certainly have known where he was on the truckdock leadman job, in light of the numerous warningsChristian received from the Company for grievance ac-tivity while employed on that job.Respondents' argument based on the steward's time forunion activities fares no better. Although Cook testifiedto the existence of "slack time" for the steward as railleadman, Compton denied it. Cook's testimony is implau-sible, in light of the fact that the rail crew loaded 300-500 cars daily in less time than the normal working hoursof other employees, and that the entire crew worked as ateam on a piece rate basis. The crew was presumably in-terested in maximum production of all crew members, in-cluding the leadman, a concern which would not havebeen shared by hourly paid employees working with thetruck dock leadman. The rail leadman had impressive re-sponsibilities, including the "paperwork" for as many as500 automobiles, and helping out with loading when thecrew "diminished." Compton actually worked on thejob, whereas Cook did not. I credit Compton's testimo-ny, and find that the rail leadman job did not have "slacktime" for union activities.When the time for breaks and lunch is considered, Re-spondents' position is even worse. Employees on the railcrew, including the leadman, were the only employeeshaving variable break and lunch periods. All other em-ployees took breaks and lunch at fixed times. There wastherefore no coincidence in these periods, and an em-ployee on break could not know whether a steward atthe rail leadman position was also having a break oreating lunch, whereas he could be certain that the truckdock leadman was sharing the same time with him.Respondents' argument that Christian had more timeafter his shorter rail job, for union activities, is also un-persuasive. Christian could have done the same thingmore easily as truck dock leadman. As a rail leadman ona light day, he could be through with work as early as10 a.m., and would have a 5-hour wait until the secondshift came on at 3 p.m. Even with a full day he wasthrough at about I p.m., and had a 2-hour wait. Howev-er, as a truck dock leadman getting off at 3:30 p.m., hewould have the second-shift employees already at hand.There was a junior steward on the second shift with theauthority to handle grievances in the senior steward's ab-sence, but he was equally available when Christian was atruck dock leadman.The only evidence that Christian in fact remained afterwork as a rail leadman in order to perform duties as asteward is Christian's testimony. This is at odds with hisclearly manifested disinclination to do union work on hisown time, and with the arbitration proceeding whichgave him reasonable time during work for these activi-ties. After gaining a job with short hours, and the litigat-ed right to perform union duties during those hours, whywould he immediately have sacrificed this advantage?Finally, and conclusively, if Christian in fact per-formed his steward's duties conscientiously in accord-ance with his testimony, why did the employees votehim out of office about 2 months after he became railleadman? He had been a steward for about 14 yearswithout any known complaint against him by the unionmembers. This action by the employees actually affectedhas more probative weight than any of the testimonialassertions. Although Christian professed belief that ami-able relations with management on his part were goodfor "the people," the latter did not agree with him. I donot credit Christian's testimony about his actions as ste-ward after work, when working as a rail leadman.In the last analysis, the testimonial evidence does notwarrant departure from the stipulation of the parties asto the facts. Under that stipulation, there was access toemployees and management officials by a steward em-ployed in either position.As for Christian's motivation in bidding for the railleadman job, his candid testimony leaves no doubt thateconomic considerations were substantial if not para-mount. He was losing money in the truck dock job, andmade up this loss with the transfer to the rail leadmanposition. He thus obtained a job with more pay, shorterhours, and reduced physical requirements. Although hecould have chosen a job as rail loader during the August27 bid, with the same stationary work station which al-legedly provided access to employees, this job had lesspay and more physical requirements than the leadmanjob, and Christian did not bid on it until he was relievedas steward.I do not question Christian's loyalty to the union causeor his recognition of his responsibilities as steward. How-ever, as with all men, a balance must be struck betweenduty and private interest. Taking all the circumstancesinto consideration-Christian's own grievance and arbi-tration, his complaints about losing money, the monetaryand other advantages of the rail leadman job, and the ad-verse vote of the employees 2 months after Christian ob-tained this job-I infer that the principal reason Christianbid on the rail leadman job was to advance his personalinterests. This is every employee's right, of course, butits exercise is not the same as action undertaken onbehalf of the employees as a whole.The remaining factual dispute concerns which employ-ee became rail leadman when the job was again put upfor bid on November 12. I consider Compton's testimonyto be the most reliable. Cook admittedly did not have633 DECISIONS OF NATIONAL LABOR RELATIONS BOARDknowledge of bids on particular jobs. Although Christianclaimed that he obtained the rail leadman job again evenafter having been relieved of superseniority, i.e., on hisnatural seniority, he also stated that he became a railloader in December, without giving any reason for step-ping down from the rail leadman job. This is implausible.Compton, on the other hand, said that he left the railleadman job about 3 weeks after having obtained it when"they went to one shift." Because the rail crew was paidon a piece rate basis, and because the general decline inbusiness indicated by one of Cook's letters suggests a de-cline in the rail crew's income, Compton's testimony thathe returned to being a truckdriver is plausible. I credithis testimony on this issue.C. Legal Analysis and ConclusionsIn Dairylea Cooperative, Inc.,2and succeeding cases,3the Board concluded that granting superseniority tostewards in areas other than layoff and recall tends to en-courage union activism and to discriminate with respectto job benefits against employees who prefer to refrainfrom such activity. The exceptions for layoff and recallare warranted because they encourage "the continuedpresence of the steward on the job" and thus further theeffective administration of the bargaining agreement.4Accordingly, the maintenance and enforcement of overlybroad clauses has been struck down, unless it was shownthat they served some "aim other than the impermissibleone of giving union stewards special economic or otheron-the-job benefits solely because of their positions in theUnion." Absent such justification, superseniority clauseswhich are not on their face limited to layoff and recallare presumptively unlawful, and the burden of rebuttingthe presumption rests with the party asserting its legal-ity.5As set forth above, the contract clause in the instantcase grants superseniority to the steward "for purposesof layoff and recall and such other employment prefer-ences as may be useful in the performance of his dutiesas steward ...." It is at least arguable that this clause issubject to the Dairylea presumption of illegality becausethere is a stated purpose beyond layoff and recall and be-cause of the ambiguity of the additional purpose. TheGeneral Counsel, however, has not seen fit to attack theclause directly. The alleged illegality, as set forth in thecomplaint, is that Respondents granted superseniority toa union steward for purposes other than layoff andrecall, specifically for the purpose of job preference. Byso doing, the complaint further alleges, the Union causedthe Company to transfer Compton "from his position ofrail leadman to the position of truck driver." In his brief,the General Counsel avoids discussion of the language of2 219 NLRB 656 (1975), enfd. 531 F.2d 1162 (2d Cir. 1976).3 Preston Trucking Company. Inc., 236 NLRB 464 (1978), enfd. 610F.2d 991 (D.C. Cir. 1979); Connecticut Limousine Service, Inc., 235 NLRB1350 (1978), enfd. as modified 600 F.2d 411 (2d Cir. 1979); General Driv-ers and Helpers Local Union INo. 823. etc. (Campbell "66" Express, Inc.),232 NLRB 851 (1977); Auto Warehousers, Inc., 227 NLRB 628 (1976).Dairylea Cooperative, supra at 658.Ibid.the clause, and argues only the unlawfulness of the grantof superseniority.6Although the Board's conclusions of law in Dairyleaconcern maintenance and enforcement of an unlawfulclause, its decision contains the following language:Because seniority affects conditions of employmentthere can be no real question but that it must con-form to the requirements of the Act-irrespectiveof its source in any agreement and even irrespectiveof the consent of those adversely affected.7Because of this language, and because the sections of theAct violated do not necessarily involve contract terms, Iconclude that the principles set forth in the Dairylea lineof cases are dispositive herein."Utilizing these criteria, it is apparent that Respondentshave shown no justification for the superseniority grant-ed Steward Christian by giving him the rail leadman jobon or about August 27. The purported reason, that of af-fording the steward greater access to employees, is notborn out by the facts. On the contrary, the credible evi-dence shows that the paramount reason was the desire togive Christian economic benefits because of his positionas steward, perhaps as settlement of his own dispute withthe Company. This tended to convince other employeesthat union activism was the way to secure such benefitsand, thus, unlawfully encouraged membership in theUnion. It resulted in Respondent Company's discriminat-ing against Compton, by denying him assignment to therail leadman position, for which he expressed preferenceand to which he was entitled by natural seniority asagainst Christian.9Since Respondent Company again putup the rail leadman job for bid on about November 12(as a result of Compton's grievance), and assigned himsaid job, it is apparent that the discrimination against himended at that time.In accordance with my findings above, and upon con-sideration of the entire record, I make the following:CONCLUSIONS OF LAW1. Respondent Company, Complete Auto Transit, is anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2. Respondent Union, Teamsters Local 528, Interna-tional Brotherhood of Teamsters, Chauffeurs, Warehou-semen and Helpers of America, is a labor organizationwithin the meaning of Section 2(5) of the Act.3. By assigning the position of rail leadman to a unionsteward as the result of superseniority not limited to6 Fn. 8 of the General Counsel's brief contains the following sentence:"While in the instant case the specific application of the clause is at issue,the same standards apply."'Dairylea Cooperative. supra at 659.Even when the statutory ban proscribes an unlawful contract oragreement, as, e.g., in Sec. 8(e), an unlawful application of a contractclause has been held to be violative of the Act. Teamsters Local No. 688(Schnuck Markets. Inc.), 193 NLRB 701 (1971).9 Although the complaint erroneously alleges that Respondent Unioncaused Respondent Company to transfer Compton from rail leadman totruckdriver. instead of alleging that the former caused the latter to denyCompton's bid to become a rail leadman. this is a minor variance, withthe truth having been fully and fairly litigated.634 COMPLETE AUTO TRANSITlayoff and recall, without adequate justification, and bythereby denying said position to the Charging Party,from about August 27, 1979, to about November 12,1979, Respondent Company engaged in unfair laborpractices within the meaning of Section 8(a)(3) and (1)and Section 2(6) and (7) of the Act.4. By granting superseniority not limited to layoff andrecall, without adequate justification, and by causing Re-spondent Company to discriminate against the ChargingParty in the manner set forth in paragraph 3 above, Re-spondent Union engaged in unfair labor practices withinthe meaning of Section 8(b)(2) and ()(A) and Section2(6) and (7) of the Act.5. The foregoing unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.THE REMEDYHaving found that Respondents have engaged in theunfair labor practices set forth above, I shall recommendan order that they cease and desist therefrom, and takecertain affirmative actions designed to effectuate the poli-cies of the Act. Since I have also found that unlawful su-perseniority was applied so as to cause Respondent Com-pany to discriminate against Thomas H. Compton, theCharging Party, from about August 27, 1979, to aboutNovember 12, 1979, by depriving him of the rail leadmanjob to which he was entitled by natural seniority, I shallrecommend an order requiring Respondents jointly andseverally to make Compton whole for any loss of earn-ings he may have suffered as a result of the discrimina-tion against him. Backpay shall be computed in themanner established by the Board in F. W. WoolworthCompany, 90 NLRB 289 (1950), with interest as providedin Isis Plumbing & Heating Co., 138 NLRB 716 (1962).In connection with Respondents' backpay obligation, Iconclude that Respondent Company's attempt to dimin-ish same, by imposing a duty to mitigate damages uponCompton, is without merit. Although a discriminatorilydischarged employee has certain obligations to meet inorder to entitle him to backpay,'° Compton was not dis-charged. Upon being discriminatorily denied assignmentas a rail leadman on or about August 27, he simply con-tinued at his old job as a truckdriver, until he receivedthe rail leadman job on or about November 12.Although a discharged employee has an obligation notto refuse substantially equivalent employment," the jobhe must not refuse must be one substantially equivalentto the one from which he was discharged, and whichwas thus denied him. In Compton's case, the job he wasdenied was the rail leadman's job, not the truckdriverjob which he continued to hold. Compton did not refusethe rail leadman job; in fact he demanded it. The railloader job, which the Company says Compton shouldhave bid for, was not substantially equivalent to the railleadman position, because it paid a lesser piece rate andhad more onerous physical requirements. Nor was it sub-stantially equivalent to Compton's truckdriver job, be-'oJ. H. Rutter Rex Manufacturing Co. v. L.R.B., 473 F.2d 223 (5thCir. 1973). enfg. in part 194 NLRB (1971)}." Ibid.cause of the uncertainty of its piece rate earnings in atime of declining business. The fact that another employ-ee, Martin, earned more as a rail loader than Comptondid as a truckdriver is irrelevant. There was no way ofpredicting this in advance, and the comparative earningscould just as easily have been the reverse of what theywere. I reject the Company's position on this issue.Upon the foregoing findings of fact, conclusions oflaw, and the entire record, I recommend the following:ORDER 2Pursuant to Section 10(c) of the National Labor Rela-tions Act, as amended, the National Labor RelationsBoard hereby orders that:A. Respondent Complete Auto Transit, its officers,agents, successors, and assigns, shall:I. Cease and desist from:(a) Granting superseniority to a union steward for jobpreferences or other benefits for reasons not limited tolayoff and recall, without adequate justification.(b) Discriminating against Thomas H. Compton or anyother employee in assigning jobs, or in any other termand condition of employment, by according top seniorityto a union steward in the assignment of such terms andconditions, other than layoff and recall, without adequatejustification, where union stewards do not in fact havetop seniority on a basis other than union status.(c) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2. Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a) Jointly and severally with Respondent TeamstersLocal 528, make Thomas H. Compton whole for anyloss of earnings he may have suffered as a result of thediscrimination against him, such earnings to be deter-mined in the manner set forth in the section of this Deci-sion entitled "The Remedy."(b) Preserve and, upon request, make available to theBoard and its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all other re-cords necessary to analyze the amount of backpay dueunder the terms of this Order.(c) Post at its establishment at Doraville, Georgia,copies of the attached notice marked "Appendix A."'3Copies of said notice, on forms provided by the RegionalDirector for Region 10, after being duly signed by Re-spondent Company's representative, shall be posted byRespondent Company immediately upon receipt thereof,and be maintained for 60 consecutive days thereafter, ini' In the event no exceptions are filed as provided by Sec 102 46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall. as providedin Sec. 102 48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.tX In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board"635 DECISIONS OF NATIONAL LABOR RELATIONS BOARDconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by Respondent Company to insure that said no-tices are not altered, defaced, or covered by any othermaterial.(d) Notify the Regional Director for Region 10, inwriting, within 20 days from the date of this Order, whatsteps Respondent Company has taken to comply here-with.B. Respondent Teamsters Local 528, InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, its officers, agents, and repre-sentatives, shall:I. Cease and desist from:(a) Granting superseniority to a union steward not lim-ited to layoff and recall, without adequate justification.(b) Causing or attempting to cause Respondent Com-pany to discriminate against employees in violation ofSection 8(a)(3) of the Act.(c) In any like or related manner restraining or coerc-ing the employees of Respondent Company in the exer-cise of the rights guaranteed them by Section 7 of theAct.2. Take the following affirmative action which theBoard finds will effectuate the purposes of the Act:(a) Jointly and severally with Respondent Companymake Thomas H. Compton whole for any loss of earn-ings he may have suffered by reason of the discrimina-tion against him, such lost earnings to be determined inthe manner set forth in the section of this Decision enti-tled "The Remedy."(b) Post at its office and meeting halls used by or fre-quented by its members and employees it represents atRespondent Company's Doraville, Georgia, facilitycopies of the attached notice marked "Appendix B.""Copies of said notice, on forms provided by the RegionalDirector for Region 10, after being duly signed by Re-spondent Union's representative, shall be posted by Re-spondent Local 528 immediately upon receipt thereof,and be maintained by Respondent Union for 60 consecu-tive days thereafter, in conspicuous places, including allplaces where notices to members are customarily posted.Reasonable steps shall be taken by Respondent Union toinsure that said notices are not altered, defaced, or cov-ered by any other material.(c) Sign and return to said Regional Director sufficientcopies of the attached notice marked "Appendix B" forposting by Respondent Company, if willing, in conspicu-ous places, including all places where notices to employ-ees are customarily posted.(d) Notify the Regional Director for Region 10, inwriting, within 20 days from the date of this Order, whatsteps Respondent Union has taken to comply herewith." See fn. 13, supra.636